Citation Nr: 1236577	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-29 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as skin cancer and basal cell carcinoma.  

2.  Entitlement to service connection for a sinus disability.  

3.  Entitlement to service connection for a respiratory disability.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran moved to Louisiana during the pendency of this appeal and, as a result, the RO in New Orleans, Louisiana, now has jurisdiction over the appeal.  

In addition to the issues listed on the first page of this decision, the December 2005 rating decision also denied service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a timely notice of disagreement and substantive appeal as to all issues addressed in the December 2005 rating decision; however, in February 2011, the RO granted service connection for PTSD, which is considered a full grant of the benefit sought with respect to that issue.  Accordingly, the issue of service connection for PTSD is no longer on appeal and will not be discussed in the decision herein.  


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran currently has a skin disability, including skin cancer, that is due to any incident or event in active military service.  

2.  The evidence of record preponderates against a finding that the Veteran currently has a sinus disability that is due to any incident or event in active military service.  

3.  The evidence of record preponderates against a finding that the Veteran currently has a respiratory disability, including pneumonia, that is due to any incident or event in active military service.  

4.  The evidence of record preponderates against a finding that the Veteran currently has bilateral hearing loss that is due to any incident or event in active military service, and hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after separation from service.

5.  The evidence of record preponderates against a finding that the Veteran's diabetes mellitus is etiologically related to his active military service, including exposure to herbicides, and diabetes mellitus is not shown to have been manifested to a compensable degree within seven years after the Veteran was separated from service.  


CONCLUSIONS OF LAW

1.  A skin disability, including skin cancer, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5013 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

2.  A sinus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

3.  A respiratory disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

4.  Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

5.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed that diabetes mellitus was incurred during service, to include as a result of exposure to herbicides during service or as a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2005 letter, sent prior to initial unfavorable AOJ decision issued in December 2005, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In April 2009, the RO sent the Veteran an additional notice letter with respect to his diabetes mellitus claim which, in addition to the foregoing, also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the Veteran has not been provided Dingess/Hartman notice with respect to the other claims on appeal, the Board finds no prejudice to the Veteran because the claims are being denied and, as such, any issue with regard to the disability rating and effective date for those disabilities is moot.  Therefore, the Board finds that the Veteran has been provide all required notice in this appeal.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

The Board notes the Veteran was scheduled a VA examination in conjunction with his hearing loss claim in June 2012 but the Veteran did not report for the scheduled examination.  The Veteran has not provided good cause as to why he did not report for the examination or why a new examination should be scheduled.  As such, the Veteran's hearing loss claim will be evaluated based on the evidence of record.  See 38 C.F.R. § 3.655.  The Board also notes that the Veteran has not been afforded a VA examination in conjunction with the other claims on appeal; however, for reasons discussed in the decision below, the Board finds that VA medical examinations and opinions are not needed with respect to the other claims.  Therefore, the Board will proceed with review of the Veteran's claims based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Skin Disability

The Veteran has asserted that service connection is warranted for a skin disability, specifically identified as skin cancer and basal cell carcinoma.  He has asserted that the skin cancer he manifested after service is related to his exposure to the sun during his service on the USS Kitty Hawk off the coast of Vietnam.  In this regard, the Veteran has reported that, while serving aboard the USS Kitty Hawk, he worked on the flight deck loading bombs for 18 hours a day and was exposed to the blazing sun.  See statements from the Veteran dated December 2005 and May 2006.  

At the outset, the Board notes that the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board finds that the Veteran's report of serving on the flight deck for 18 hours a day is not credible because it is not consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  In this regard, the evidence shows that the Veteran's military occupational specialty (MOS) was a yeoman, which the Board notes generally involves working in an office environment.  

The Veteran has asserted that he was required to deliver flight operations paperwork to the combat information center, which he accessed by going aboard the flight deck.  See December 2005 statement from the Veteran.  The Veteran's report in this regard is plausible, as he may have gone onto the flight deck periodically during the day; however, the Board finds it is not likely that his duties as a yeoman required that he conduct any activities aboard the flight deck for 18 hours a day or any other extended period of time.  Therefore, the Board finds that the Veteran's report of significant sun exposure during service on the flight deck of the USS Kitty Hawk is not credible.  

In this context, the Board also notes that the service treatment records (STRs) do not contain any complaints, treatment, or finding related to skin cancer or other problems that resulted from extended sun exposure during service.  In fact, the Veteran's December 1967 separation examination reflects that his skin was normal on clinical examination.  Therefore, the Board finds that the service medical records do not establish that a chronic skin disability was manifested during service.  

The Veteran has asserted that he was diagnosed with and has been treated for skin cancer since 1974 by Dr. Gable who told him that his skin cancer was due to exposure to the sun in Southeast Asia off the coast of Vietnam.  The RO requested that Dr. Gable provide treatment records dated from 1974 to the present; however, he only provided treatment records dated from 1991 to 2004.  Nevertheless, the Veteran is competent to report that he has been treated for skin cancer since 1974.  See Layno, supra.  The evidence of record shows that he has been variously diagnosed with basal cell carcinoma, seborrheic keratosis, and psoriasis and has required surgical removal of his basal cell carcinomas on several occasions.  See private treatment records dated December 1992, January 1993, May 1993, and December 2000.  The post-service evidence also shows that the Veteran's diagnosis of psoriasis has been continued throughout the pendency of this appeal.  See private treatment records dated September 2008 and January 2009.  However, there is no lay or medical evidence of record that indicates that the Veteran's current skin disorders may be related to his military service.  

In this context, the Board notes that no medical professional, including Dr. Gable, has specifically attributed the Veteran's varying diagnoses of basal cell carcinoma, seborrheic keratosis, and psoriasis to his military service, including his reported sun exposure therein.  In addition, there is no lay evidence of record that establishes the Veteran experienced continued skin symptoms after service.  In fact, the Veteran has consistently reported that he has received treatment for skin cancer since 1974, with no indication that he experienced skin problems between the time he was discharged from service in 1967 until six years later in 1974.  This six year gap in the record preponderates against a finding that he incurred a chronic skin disability during service, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Without credible lay evidence of continuity of skin symptomatology after service or competent medical evidence suggesting or establishing an etiologic relationship between the Veteran's current skin disability and his military service, the Board finds there is no need to remand this case for a VA examination or opinion.  In making this determination, the Board also notes that there is no in-service event, injury, or disease to which any current skin disorder may be reasonably attributed.  Therefore, a VA examination and opinion are not needed in this case.  See 38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In evaluating this claim, the Board has considered the Veteran's lay assertions of a nexus between his current skin disability and service.  While the Veteran is competent to report his skin symptoms, skin disabilities such as skin cancer and basal cell carcinoma are not conditions that are generally capable of lay observation.  As a result, the determination as to the presence and etiology of a skin disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his current skin disability and service.  In addition, the other evidence of record, inclusive of the service and post-service treatment records preponderates against a finding that any current ski disability is related to his military service.  Therefore, the Veteran's statements regarding a nexus between his current skin disability and military service are not considered competent or probative evidence favorable to his claim.  

Instead, for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of service connection for a skin disability, including skin cancer and basal cell carcinoma.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Sinus and Respiratory Disabilities

The Veteran has asserted that he currently has a sinus condition that was worsened during service as a result of a surgical procedure performed therein and due to his exposure to aviation fuels, diesel smoke from the ship, and jet exhaust on the flight deck while delivering messages and reports to the air boss on the USS Kitty Hawk.  He has reported having recurring sinusitis since service which he believes is related to his military service.  

The Veteran has also filed a claim seeking service connection for a respiratory condition that he believes was incurred during service as a result of his exposure to toxic fumes on the flight deck of the USS Kitty Hawk.  He has asserted that, while he had asthma as a child, he continues to have episodes of wheezing and drawing in air that he believes is related to his military service.  

While the Veteran has sought to establish service connection for his sinus and respiratory conditions as separate disabilities, the Board will discuss them in common discussion given the similar evidence and disposition of the claims.  

At the outset, the Board notes that the Veteran's report of being required to go onto the flight deck during his service aboard the USS Kitty Hawk in order to deliver messages and reports to the air boss is considered competent and credible evidence, as such is consistent with the types and circumstances of his duties as a yeoman.  However, as noted above, the Board finds that any assertion of prolonged or significant exposure to toxic fumes as a result of being on the flight deck is not credible, as the Veteran was only likely on the flight deck periodically.  

Nevertheless, the STRs do not contain any complaints, treatment, or findings of a respiratory disorder manifested during service, to include as a result of his exposure to toxic fumes during service.  In fact, the Veteran's chest and lungs were normal on clinical evaluation at his December 1967 separation examination and a chest x-ray was within normal limits.  Therefore, the Board finds that a chronic respiratory disability was not manifested during or at separation from service.  

The STRs show that, in February 1964, the Veteran was admitted for inpatient treatment with a diagnosis of right maxillary sinusitis secondary to an impacted tooth.  The Veteran presented with complaints of pain and tenderness over his right maxillary sinus that had persisted for about one year and he also reported experiencing marked congestion in his right nostril.  Radiographic examination revealed cloudiness over the right maxillary sinus with a tooth located in both the left and right sinus cavity.  The two impacted teeth were removed; however, after the surgical procedure, the Veteran's sinuses were draining through the oral wound and an oral-antral fistula was found.  The Veteran was transferred to the ENT ward where he underwent closure of the oral-antral fistula, after which his postoperative course was unremarkable.  In fact, there was no evidence of continued fistula formation, the Veteran denied having material draining into his mouth, and he was released to duty.  While the Veteran remained hospitalized for more than one month, the STRs do not contain any subsequent complaints, treatment, or findings related to a sinus condition.  In fact, the Veteran's December 1967 separation examination report reflects that his sinuses were normal.  Therefore, the Board finds that a chronic sinus disability was not manifested during or at separation from service.  

The Board's determination that a chronic sinus or respiratory disability was not manifested during service is supported by the service treatment records, as discussed above, as well as the post-service medical evidence.  Indeed, while the Veteran has reported having episodes of sinusitis and wheezing since service, the evidentiary record does not contain any medical evidence showing a diagnosis of a sinus or respiratory disability manifested at any time during the pendency of this claim and appeal, i.e., since May 2005 when the Veteran filed his service connection claims.  Instead, the post-service evidence shows that the Veteran was noted to have an asthma attack in September 1980 and was also noted to have a history of allergies in February 1997.  However, the Veteran has not submitted or identified any medical evidence that documents complaints or treatment for a sinus or respiratory disability or condition during the appeal period.  

In evaluating this claim, the Board notes that the Veteran is competent to report the symptoms he has had since service, as they are capable of lay observation.  See Layno, supra.  However, the Veteran's report of symptoms since service is not considered a competent diagnosis of a sinus or respiratory disability, as the diagnosis of any such disability generally requires medical evaluation and, as such, is a complex medical question.  In this case, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion as to the presence of his claimed sinus and respiratory disabilities.  

Therefore, based on the foregoing, the Board finds there is no competent lay or medical evidence showing that the Veteran currently has a sinus or respiratory disability or has manifested a sinus or respiratory disability at any point during the appeal period.  

In making this determination, the Board notes that the Veteran has not been afforded a VA examination in conjunction with his claimed sinus and respiratory disabilities; however, the evidence of record does not indicate that his claimed sinus and respiratory disabilities may be related to his military service, as there is no credible lay evidence of continuity of symptomatology after service or competent medical evidence suggesting or establishing an etiologic relationship between the Veteran's claimed disabilities and service.  Therefore, the Board finds that a VA examination and opinion are not needed in conjunction with these claims.  See 38 U.S.C.A. § 5103A (West 2002); see also McLendon, supra.

Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claims of service connection for a sinus and respiratory disability must be denied, as the evidence fails to establish he has the claimed disabilities.  There is no reasonable doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Hearing Loss

The Veteran has asserted that he currently has hearing loss that is related to his exposure to loud noise on the flight deck of the USS Kitty Hawk.  In this regard, the Veteran has asserted that he was ready room yeoman, which required that he go onto the flight deck to deliver various reports to the air boss.  He has stated that there were always flight operations in progress which exposed him to noise from aircraft that was landing and taking off.  However, the Veteran has stated that he was not given hearing protection, which exposed him to extreme noise and toxic fumes of the aircraft operating on the flight deck.  See statements from the Veteran dated May 2006 and April 2012.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including organic disease of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

Upon review of the pertinent evidence of record, however, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  In making this determination, the Board notes that the STRs do not contain any complaints, treatment, or findings related to decreased hearing during service as a result of exposure to noise or toxic fumes during service.  In fact, the Veteran's hearing was normal bilaterally on whispered voice testing at his December 1967 separation examination.  

The Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim, as the laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court has held where there [is] no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

However, the evidentiary record does not contain any medical evidence showing that the Veteran has been diagnosed with bilateral hearing loss at any time during the pendency of this claim and appeal, including during his first post-service year.  Indeed, the Veteran has not submitted or identified any medical evidence that documents complaints, treatment, or diagnosis of a bilateral hearing impairment manifested during the appeal period that reaches the level of severity to be considered a disability in accordance with 38 C.F.R. § 3.385.  

In this regard, as noted, the Veteran was scheduled a VA audio examination in June 2012 to determine if he currently has bilateral hearing loss that is related to service.  However, the Veteran did not report for the scheduled examination and he has not provided good cause as to why a new examination should be scheduled.  Therefore, the Veteran's claim must be evaluated based upon the evidence of record and there is no medical evidence of record that shows the Veteran has been diagnosed with hearing loss since service.  

The Veteran is certainly competent to report that he currently experiences decreased hearing; however, his statements are not considered a competent diagnosis of hearing loss, as the diagnosis of such requires that his hearing acuity and speech recognition ability be evaluated by an audiogram or Maryland CNC Test.  See 38 C.F.R. § 3.385.  

Therefore, based on the foregoing, the Board finds there is no competent lay or medical evidence of record showing that the Veteran has been diagnosed with bilateral hearing loss, as denied by 38 C.F.R. § 3.385, during the appeal period.  As a result, his claim must be denied and there is no reasonable doubt to be resolved.  See Gilpin, supra; Gilbert, supra.  

Diabetes Mellitus

The Veteran is seeking service connection for diabetes mellitus on the basis that his current diagnosis of such is related to his exposure to the herbicide Agent Orange during military service.  

In this regard, the law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disabilities, including diabetes mellitus.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The law also provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including diabetes mellitus, become manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The evidence of record shows that the Veteran has a diagnosis of type II diabetes mellitus.  See September 2008 private treatment record.  Because diabetes mellitus is one of the diseases for which presumptive service connection is available based upon herbicide exposure, the remaining inquiry is whether the Veteran served in the Republic of Vietnam during the Vietnam War, as required by law.  

Under applicable law, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

During the pendency of this appeal, the Veterans Court reversed a Board decision, in another case, which denied service connection for disabilities claimed as due to herbicide exposure on the basis that, while the appellant therein had served in the waters off the shore of the Republic of Vietnam, such service did not warrant application of the presumption of herbicide exposure because the appellant never set foot on land in that country.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  The then-Secretary of Veterans Affairs appealed the Haas decision to the Federal Circuit Court and, in May 2008, the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in which it reversed the decision of the Veterans Court, holding that the Veterans Court had erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption of herbicide exposure.  

The appellant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, seeking review and reversal of the Federal Circuit Court's decision.  However, the petition was denied by the Supreme Court on January 21, 2009.  See Haas v. Peake, 129 S. Ct. 1002 (2009).  

As a result, in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  

However, after reviewing the totality of the evidence, the Board finds that the Veteran did not set foot on the landmass of the country of Vietnam or serve in the inland waters of Vietnam in order to trigger the application of the presumption based upon herbicide exposure.  

In making this determination, the Board notes that the National Personnel Records Center (NPRC) was requested to provide the dates of the Veteran's service in Vietnam.  However, in December 2005, the NPRC stated that it was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam, noting that his personnel record does not contain enough information to make a definitive statement regarding in-country service.  In this regard, the NPRC noted that the unit to which the Veteran served could have been assigned to ship or shore and also provided the dates for which the unit was credited with Vietnam service for the purposes of the Department of Defense.  However, the NPRC ultimately informed VA that it was unable to determine whether the Veteran had in-country service in the Republic of Vietnam.  

While NPRC's response raises doubt as to whether the Veteran served in Vietnam, the Board notes that the Veteran has never reported having served on the landmass or in the inland waters of Vietnam.  Instead, the Veteran has consistently reported that he served on the USS Kitty Hawk which was located off the coast of Vietnam.  See statements from the Veteran dated December 2005, May 2006, and July 2006.  In this regard, he has specifically argued that he was exposed to herbicides from the vegetables and fruits that were grown in Vietnam and flown aboard the Navy ships located off the coast of Vietnam.  He has stated that the vegetables and fruits were contaminated by the herbicide Agent Orange that was sprayed throughout Vietnam and leaked into the water used to cultivate the crops.  See May 2006 statement from Veteran.  

The Board has considered the Veteran's statements regarding his reported exposure to herbicides during service; however, the evidence of record, including his own statements in support of this claim, do not establish or suggest that he ever stepped foot on the landmass or served in the inland waterways of Vietnam.  At best, the evidence of record shows the Veteran's Vietnam service only involved service off the shores of Vietnam, with no duty or visitation on the landmass or in the inland waters of Vietnam.  The evidence does not show the Veteran was otherwise exposed to herbicides during active military service, as the Veteran's report of exposure to herbicides by way of eating vegetables and fruits grown in Vietnam is tenuous, given that the Veteran has not provided any information regarding how he knows the vegetables and fruits he ate during service were actually grown in Vietnam and contaminated by herbicides.  

Therefore, based on the foregoing, the Board that the Veteran is not presumed to have been exposed to herbicides during service and that his current diagnosis of diabetes mellitus cannot be presumed to have been incurred during military service as a result of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

The Board has considered whether the evidence of record establishes that the Veteran's diabetes mellitus was directly related to his military service.  See Combee, supra; Brock, supra.  However, the Veteran's service treatment records are negative for any complaints, treatment, or findings related to diabetes mellitus.  Moreover, there is no competent medical evidence of record that relates the Veteran's diabetes mellitus with his military service in general, or his exposure to herbicides specifically.  Indeed, there is no competent medical opinion of record substantiated by sound scientific and medical evidence which suggests that the Veteran's diabetes mellitus is associated with herbicide exposure.  In this regard, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim; however, the Board finds a VA examination and/or opinion is not needed as there is no competent evidence of an in-service injury, event, or disease to which the Veteran's diabetes mellitus may be related and there is no indication that the Veteran's current diabetes mellitus may be related to his military service, such as credible lay evidence of continuity of symptomatology or medical evidence suggesting an etiologic relationship between his disability and service.  See 38 U.S.C.A. § 5103A (West 2002); see also McLendon, supra. 

The only evidence that relates the Veteran's diabetes mellitus to his military service consists of the Veteran's own statements.  However, the etiology of a disability such as diabetes mellitus is a complex medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his diabetes mellitus and service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's statements regarding a nexus between his diabetes mellitus and military service are not considered competent or probative evidence favorable to his claim.  

The Board has also considered whether service connection for diabetes mellitus may be granted on a presumptive basis as a chronic disease.  However, there is no competent lay or medical evidence showing when his diabetes mellitus was initially diagnosed.  In fact, the evidentiary record contains only one treatment record that documents a diagnosis of diabetes mellitus in September 2008 and there is no other evidence or indication in the record that shows the Veteran was diagnosed with diabetes mellitus within seven years after service.  Therefore, presumptive service connection for diabetes mellitus, as a chronic disease, is not warranted under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307(a)(3).  

In summary, the Board finds that, while the Veteran has a current diagnosis of diabetes mellitus, presumptive service connection is not available based upon herbicide exposure or as a chronic disease, as the evidence does not establish that he had in-country service in the Republic of Vietnam and there is no evidence showing that he manifested diabetes within seven years of being discharged from service.  In addition, there is no competent evidence of record relating the Veteran's diabetes mellitus to his military service.  Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the competent and probative evidence is against the Veteran's claim for service connection for diabetes mellitus, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a skin disability, to include skin cancer, is denied.  

Entitlement to service connection for a sinus condition is denied.  

Entitlement to service connection for a respiratory disability is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for diabetes mellitus is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


